Exhibit 4.2 Form of Agreement for Escrow Arrangements under National Policy 46-201 Escrow for Initial Public Offerings TABLE OF CONTENTS PART TITLE PART 1 ESCROW 3 Appointment of Escrow Agent 3 Deposit of Escrow Securities in Escrow 3 Direction to Escrow Agent 3 PART 2 RELEASE OF ESCROW SECURITIES 4 Release Schedule for an Established Issuer 4 Release Schedule for an Emerging Issuer 4 Delivery of Share Certificates for Escrow Securities 6 Replacement Certificates 6 Release upon Death 6 PART 3 EARLY RELEASE ON CHANGE OF ISSUER STATUS 6 Becoming an Established Issuer 6 Release of Escrow Securities 6 Filing Requirements 7 Amendment of Release Schedule 7 PART 4 DEALING WITH ESCROW SECURITIES 7 Restriction on Transfer, etc. 7 Pledge, Mortgage or Charge as Collateral for a Loan 7 Voting of Escrow Securities 7 Dividends on Escrow Securities 8 Exercise of Other Rights Attaching to Escrow Securities 8 PART 5 PERMITTED TRANSFERS WITHIN ESCROW 8 Transfer to Directors and Senior Officers 8 Transfer to Other Principals 8 Transfer upon Bankruptcy 9 Transfer upon Realization of Pledged, Mortgaged or Charged Escrow Securities 9 Transfer to Certain Plans and Funds 10 Effect of Transfer Within Escrow 10 PART 6 BUSINESS COMBINATIONS 10 Business Combinations 10 Delivery to Escrow Agent 10 Delivery to Depositary 10 Release of Escrow Securities to Depositary 11 Escrow of New Securities 11 Release from Escrow of New Securities 11 PART 7 RESIGNATION OF ESCROW AGENT 12 Resignation of Escrow Agent 12 PART 8 OTHER CONTRACTUAL ARRANGEMENTS 12 PART 9 NOTICES 12 Notice to Escrow Agent 12 Notice to Issuer 13 Deliveries to Securityholders 13 Change of Address 13 Postal Interruption 13 1 PART 10 GENERAL 13 Interpretation – “holding securities” 13 Further Assurances 13 Time 13 Incomplete IPO 14 Jurisdiction 14 Consent of Securities Regulators to Amendment 14 Governing Laws 14 Counterparts 14 Singular and Plural 14 Language 14 Benefit and Binding Effect 14 Entire Agreement 14 Successor to Escrow Agent 14 Schedule “A” A-1 Schedule “B” B-1 2 FORM 46-201F1 ESCROW AGREEMENT THIS AGREEMENT is made as of the 30th day of August, 2011 AMONG: Pacific Therapeutics Ltd. (the “Issuer”) AND: Valiant Trust Company (the “Escrow Agent”) AND: EACH OF THE UNDERSIGNED SECURITYHOLDERS OF THE ISSUER (a “Securityholder” or “you”) (collectively, the “Parties”) This Agreement is being entered into by the Parties under National Policy 46-201 Escrow for Initial Public Offerings (the Policy)in connection with the Issuer becoming a reporting issuer in British Columbia and the proposed listing of its class A common shares on the Canadian National Stock Exchange. For good and valuable consideration, the Parties agree as follows: PART 1 ESCROW Appointment of Escrow Agent The Issuer and the Securityholders appoint the Escrow Agent to act as escrow agent under this Agreement.The Escrow Agent accepts the appointment. Deposit of Escrow Securities in Escrow (1)You are depositing the securities (escrow securities) listed opposite your name in Schedule “A” with the Escrow Agent to be held in escrow under this Agreement.You will immediately deliver or cause to be delivered to the Escrow Agent any share certificates or other evidence of these securities which you have or which you may later receive. (2)If you receive any other securities (additional escrow securities): (a)as a dividend or other distribution on escrow securities; (b)on the exercise of a right of purchase, conversion or exchange attaching to escrow securities, including securities received on conversion of special warrants; (c)on a subdivision, or compulsory or automatic conversion or exchange of escrow securities; or (d) from a successor issuer in a business combination, if Part 6 of this Agreement applies, you will deposit them in escrow with the Escrow Agent.You will deliver or cause to be delivered to the Escrow Agent any share certificates or other evidence of those additional escrow securities.When this Agreement refers to escrow securities, it includes additional escrow securities. (3)You will immediately deliver to the Escrow Agent any replacement share certificates or other evidence of additional escrow securities issued to you. 1.3Direction to Escrow Agent The Issuer and the Securityholders direct the Escrow Agent to hold the escrow securities in escrow until they are released from escrow under this Agreement. 3 PART 2 RELEASE OF ESCROW SECURITIES 2.1Release Schedule for an Established Issuer Usual case If the Issuer is an established issuer (as defined in section 3.3 of the Policy) and you have not sold any escrow securities in a permitted secondary offering, your escrow securities will be released as follows: On , 2, the date the Issuer’s securities are listed on a Canadian exchange (the listing date) 1/4 of your escrow securities 6 months after the listing date 1/3 of your remaining escrow securities 12 months after the listing date 1/2 of your remaining escrow securities 18 months after the listing date your remaining escrow securities *In the simplest case, where there are no changes to the escrow securities initially deposited and no additional escrow securities, then the release schedule outlined above results in the escrow securities being released in equal tranches of 25%. Alternate meaning of “listing date” If the Issuer is an established issuer, an alternate meaning for listing date is the date the Issuer completes its IPO if the Issuer’s securities are listed on a Canadian exchange immediately before its IPO. If there is a permitted secondary offering (1)If the Issuer is an established issuer and you have sold in a permitted secondary offering 25% or more of your escrow securities, your escrow securities will be released as follows: For delivery to complete the IPO All escrow securities sold by you in the permitted secondary offering 6 months after the listing date 1/3 of your remaining escrow securities 12 months after the listing date 1/2 of your remaining escrow securities 18 months after the listing date your remaining escrow securities *In the simplest case, where there are no changes to the remaining escrow securities upon completion of the permitted secondary offering and no additional escrow securities, the release schedule outlined above results in the remaining escrow securities being released in equal tranches of 33 1/3%. (2)If the Issuer is an established issuer and you have sold in a permitted secondary offering less than 25% of your escrow securities, your escrow securities will be released as follows: For delivery to complete the IPO All escrow securities sold by you in the permitted secondary offering On the listing date 1/4 of your original number of escrow securities less the escrow securities sold by you in the permitted secondary offering 6 months after the listing date 1/3 of your remaining escrow securities 12 months after the listing date 1/2 of your remaining escrow securities 18 months after the listing date your remaining escrow securities *In the simplest case, where there are no changes to the remaining escrow securities upon completion of the permitted secondary offering and no additional escrow securities, the release schedule outlined above results in the remaining escrow securities being released in equal tranches of 33 1/3% after completion of the release on the listing date. Additional escrow securities If you acquire additional escrow securities, those securities will be added to the securities already in escrow, to increase the number of remaining escrow securities.After that, all of the escrow securities will be released in accordance with the applicable release schedule in the tables above. Release Schedule for an Emerging Issuer 4 Usual case If the Issuer is an emerging issuer (as defined in section 3.3 of the Policy) and you have not sold any escrow securities in a permitted secondary offering, your escrow securities will be released as follows: On , 2011, the date the Issuer’s securities are listed on a Canadian exchange (the listing date) 1/10 of your escrow securities 6 months after the listing date 1/6 of your remaining escrow securities 12 months after the listing date 1/5 of your remaining escrow securities 18 months after the listing date 1/4 of your remaining escrow securities 24 months after the listing date 1/3 of your remaining escrow securities 30 months after the listing date 1/2 of your remaining escrow securities 36 months after the listing date your remaining escrow securities *In the simplest case, where there are no changes to the escrow securities initially deposited and no additional escrow securities, the release schedule outlined above results in the escrow securities being released in equal tranches of 15% after completion of the release on the listing date. Alternate meaning of “listing date” If the Issuer is an emerging issuer, an alternate meaning for listing date is the date the Issuer completes its IPO if: (a)the Issuer’s securities are not listed on a Canadian exchange immediately after its IPO; or (b)the Issuer’s securities are listed on a Canadian exchange immediately before its IPO. If there is a permitted secondary offering (1)If the Issuer is an emerging issuer and you have sold in a permitted secondary offering 10% or more of your escrow securities, your escrow securities will be released as follows: For delivery to complete the listing All escrow securities sold by you in the permitted secondary offering 6 months after the listing date 1/6 of your remaining escrow securities 12 months after the listing date 1/5 of your remaining escrow securities 18 months after the listing date 1/4 of your remaining escrow securities 24 months after the listing date 1/3 of your remaining escrow securities 30 months after the listing date 1/2 of your remaining escrow securities 36 months after the listing date your remaining escrow securities *In the simplest case, where there are no changes to the remaining escrow securities upon completion of the permitted secondary offering and no additional escrow securities, the release schedule outlined above results in the remaining escrow securities being released in equal tranches of 16 2/3%. (2)If the Issuer is an emerging issuer and you have sold in a permitted secondary offering less than 10% of your escrow securities, your escrow securities will be released as follows: For delivery to complete the listing All escrow securities sold by you in the permitted secondary offering On the listing date 1/10 of your original number of escrow securities less the escrow securities sold by you in the permitted secondary offering 6 months after the listing date 1/6 of your remaining escrow securities 12 months after the listing date 1/5 of your remaining escrow securities 18 months after the listing date 1/4 of your remaining escrow securities 24 months after the listing date 1/3 of your remaining escrow securities 30 months after the listing date 1/2 of your remaining escrow securities 36 months after the listing date your remaining escrow securities *In the simplest case, where there are no changes to the remaining escrow securities upon completion of the permitted secondary offering and no additional escrow securities, the release schedule outlined above results in the remaining escrow securities being released in equal tranches of 16 2/3% after completion of the release on the listing date. 5 Additional escrow securities If you acquire additional escrow securities, those securities will be added to the securities already in escrow, to increase the number of remaining escrow securities.After that, all of the escrow securities will be released in accordance with the applicable release schedule in the tables above. Delivery of Share Certificates for Escrow Securities The Escrow Agent will send to each Securityholder any share certificates or other evidence of that Securityholder’s escrow securities in the possession of the Escrow Agent released from escrow as soon as reasonably practicable after the release. Replacement Certificates If, on the date a Securityholder’s escrow securities are to be released, the Escrow Agent holds a share certificate or other evidence representing more escrow securities than are to be released, the Escrow Agent will deliver the share certificate or other evidence to the Issuer or its transfer agent and request replacement share certificates or other evidence.The Issuer will cause replacement share certificates or other evidence to be prepared and delivered to the Escrow Agent.After the Escrow Agent receives the replacement share certificates or other evidence, the Escrow Agent will send to the Securityholder or at the Securityholder’s direction, the replacement share certificate or other evidence of the escrow securities released.The Escrow Agent and Issuer will act as soon as reasonably practicable. Release upon Death (1)If a Securityholder dies, the Securityholder’s escrow securities will be released from escrow.The Escrow Agent will deliver any share certificates or other evidence of the escrow securities in the possession of the Escrow Agent to the Securityholder’s legal representative. (2)Prior to delivery the Escrow Agent must receive: (a)a certified copy of the death certificate; and (b)any evidence of the legal representative’s status that the Escrow Agent may reasonably require. PART 3 EARLY RELEASE ON CHANGE OF ISSUER STATUS 3.1Becoming an Established Issuer If the Issuer is an emerging issuer on the date of this Agreement and, during this Agreement, the Issuer: (a)lists its securities on The Toronto Stock Exchange Inc.; (b)becomes a TSX Venture Exchange Inc. (TSX Venture) Tier 1 issuer; or (c)lists or quotes its securities on an exchange or market outside Canada that its “principal regulator” under National Policy 43-201 Mutual Reliance Review System for Prospectuses and Annual Information Forms (in Quebec under Staff Notice, Mutual Reliance Review System for Prospectuses and Annual Information Forms) or, if the Issuer has only filed its IPO prospectus in one jurisdiction, the securities regulator in that jurisdiction, is satisfied has minimum listing requirements at least equal to those of TSX Venture Tier 1, then the Issuer becomes an established issuer. 3.2Release of Escrow Securities (1)When an emerging issuer becomes an established issuer, the release schedule for its escrow securities changes. (2)If an emerging issuer becomes an established issuer 18 months or more after its listing date, all escrow securities will be released immediately. (3)If an emerging issuer becomes an established issuer within 18 months after its listing date, all escrow securities that would have been released to that time, if the Issuer was an established issuer on its listing date, will be released immediately.Remaining escrow securities will be released in equal installments on the day that is 6 months, 12 months and 18 months after the listing date. 6 3.3Filing Requirements Escrow securities will not be released under this Part until the Issuer does the following: (a)at least 20 days before the date of the first release of escrow securities under the new release schedule, files with the securities regulators in the jurisdictions in which it is a reporting issuer (i)a certificate signed by a director or officer of the Issuer authorized to sign stating (A)that the Issuer has become an established issuer by satisfying one of the conditions in section 3.1 and specifying the condition, and (B)the number of escrow securities to be released on the first release date under the new release schedule, and (ii)a copy of a letter or other evidence from the exchange or quotation service confirming that the Issuer has satisfied the condition to become an established issuer; and (b)at least 10 days before the date of the first release of escrow securities under the new release schedule, issues and files with the securities regulators in the jurisdictions in which it is a reporting issuer a news release disclosing details of the first release of the escrow securities and the change in the release schedule, and sends a copy of such filing to the Escrow Agent. 3.4Amendment of Release Schedule The new release schedule will apply 10 days after the Escrow Agent receives a certificate signed by a director or officer of the Issuer authorized to sign (a)stating that the Issuer has become an established issuer by satisfying one of the conditions in section 3.1 and specifying the condition; (b)stating that the release schedule for the Issuer’s escrow securities has changed; (c)stating that the Issuer has issued a news release at least 10 days before the first release date under the new release schedule and specifying the date that the news release was issued; and (d)specifying the new release schedule. PART 4 DEALING WITH ESCROW SECURITIES 4.1Restriction on Transfer, etc. Unless it is expressly permitted in this Agreement, you will not sell, transfer, assign, mortgage, enter into a derivative transaction concerning, or otherwise deal in any way with your escrow securities or any related share certificates or other evidence of the escrow securities.If a Securityholder is a private company controlled by one or more principals (as defined in section 3.5 of the Policy) of the Issuer, the Securityholder may not participate in a transaction that results in a change of its control or a change in the economic exposure of the principals to the risks of holding escrow securities. 4.2Pledge, Mortgage or Charge as Collateral for a Loan You may pledge, mortgage or charge your escrow securities to a financial institution as collateral for a loan, provided that no escrow securities or any share certificates or other evidence of escrow securities will be transferred or delivered by the Escrow Agent to the financial institution for this purpose.The loan agreement must provide that the escrow securities will remain in escrow if the lender realizes on the escrow securities to satisfy the loan. Voting of Escrow Securities You may exercise any voting rights attached to your escrow securities. 7 4.4Dividends on Escrow Securities You may receive a dividend or other distribution on your escrow securities, and elect the manner of payment from the standard options offered by the Issuer.If the Escrow Agent receives a dividend or other distribution on your escrow securities, other than additional escrow securities, the Escrow Agent will pay the dividend or other distribution to you on receipt. Exercise of Other Rights Attaching to Escrow Securities You may exercise your rights to exchange or convert your escrow securities in accordance with this Agreement. PART 5 PERMITTED TRANSFERS WITHIN ESCROW 5.1Transfer to Directors and Senior Officers (1) You may transfer escrow securities within escrow to existing or, upon their appointment, incoming directors or senior officers of the Issuer or any of its material operating subsidiaries, if the Issuer’s board of directors has approved the transfer. (2)Prior to the transfer the Escrow Agent must receive: (a)a certified copy of the resolution of the board of directors of the Issuer approving the transfer; (b)a certificate signed by a director or officer of the Issuer authorized to sign, stating that the transfer is to a director or senior officer of the Issuer or a material operating subsidiary and that any required approval from the Canadian exchange the Issuer is listed on has been received; (c)an acknowledgment in the form of Schedule “B” signed by the transferee; (d)copies of the letters sent to the securities regulators described in subsection (3) accompanying the acknowledgement; and (e)a transfer power of attorney, completed and executed by the transferor in accordance with the requirements of the Issuer’s transfer agent. (3)At least 10 days prior to the transfer, the Issuer will file a copy of the acknowledgement with the securities regulators in the jurisdictions in which it is a reporting issuer. 5.2Transfer to Other Principals (1)You may transfer escrow securities within escrow: (a)to a person or company that before the proposed transfer holds more than 20% of the voting rights attached to the Issuer’s outstanding securities; or (b)to a person or company that after the proposed transfer (i)will hold more than 10% of the voting rights attached to the Issuer’s outstanding securities, and (ii)has the right to elect or appoint one or more directors or senior officers of the Issuer or any of its material operating subsidiaries. (2)Prior to the transfer the Escrow Agent must receive: (a)a certificate signed by a director or officer of the Issuer authorized to sign stating that (i)the transfer is to a person or company that the officer believes, after reasonable investigation, holds more than 20% of the voting rights attached to the Issuer’s outstanding securities before the proposed transfer, or (ii)the transfer is to a person or company that (A)the officer believes, after reasonable investigation, will hold more than 10% of the voting rights attached to the Issuer’s outstanding securities, and 8 (B)has the right to elect or appoint one or more directors or senior officers of the Issuer or any of its material operating subsidiaries after the proposed transfer, and (iii)any required approval from the Canadian exchange the Issuer is listed on has been received; (b)an acknowledgment in the form of Schedule “B” signed by the transferee; (c)copies of the letters sent to the securities regulators accompanying the acknowledgement; and (d) a transfer power of attorney, executed by the transferor in accordance with the requirements of the Issuer’s transfer agent. (3)At least 10 days prior to the transfer, the Issuer will file a copy of the acknowledgement with the securities regulators in the jurisdictions in which it is a reporting issuer. 5.3Transfer upon Bankruptcy (1)You may transfer escrow securities within escrow to a trustee in bankruptcy or another person or company entitled to escrow securities on bankruptcy. (2) Prior to the transfer, the Escrow Agent must receive: (a)a certified copy of either (i) the assignment in bankruptcy filed with the Superintendent of Bankruptcy, or (ii)the receiving order adjudging the Securityholder bankrupt; (b)a certified copy of a certificate of appointment of the trustee in bankruptcy; (c)a transfer power of attorney, completed and executed by the transferor in accordance with the requirements of the Issuer’s transfer agent; and (d)an acknowledgment in the form of Schedule “B” signed by: (i)the trustee in bankruptcy, or (ii)on direction from the trustee, with evidence of that direction attached to the acknowledgment form, another person or company legally entitled to the escrow securities. (3)Within 10 days after the transfer, the transferee of the escrow securities will file a copy of the acknowledgment with the securities regulators in the jurisdictions in which the Issuer is a reporting issuer. 5.4Transfer Upon Realization of Pledged, Mortgaged or Charged Escrow Securities (1)You may transfer within escrow to a financial institution the escrow securities you have pledged, mortgaged or charged under section 4.2 to that financial institution as collateral for a loan on realization of the loan. (2)Prior to the transfer the Escrow Agent must receive: (a)a statutory declaration of an officer of the financial institution that the financial institution is legally entitled to the escrow securities; (b)a transfer power of attorney, executed by the transferor in accordance with the requirements of the Issuer’s transfer agent; and (c)an acknowledgement in the form of Schedule “B” signed by the financial institution. 9 (3)Within 10 days after the transfer, the transferee of the escrow securities will file a copy of the acknowledgment with the securities regulators in the jurisdictions in which the Issuer is a reporting issuer. 5.5Transfer to Certain Plans and Funds (1)You may transfer escrow securities within escrow to or between a registered retirement savings plan (RRSP), registered retirement income fund (RRIF) or other similar registered plan or fund with a trustee, where the annuitant of the RRSP or RRIF, or the beneficiaries of the other registered plan or fund are limited to you and your spouse, children and parents, or, if you are the trustee of such a registered plan or fund, to the annuitant of the RRSP or RRIF, or a beneficiary of the other registered plan or fund, as applicable, or his or her spouse, children and parents. (2)Prior to the transfer the Escrow Agent must receive: (a)evidence from the trustee of the transferee plan or fund, or the trustee’s agent, stating that, to the best of the trustee’s knowledge, the annuitant of the RRSP or RRIF, or the beneficiaries of the other registered plan or fund do not include any person or company other than you and your spouse, children and parents; (b)a transfer power of attorney, executed by the transferor in accordance with the requirements of the Issuer’s transfer agent; and (c)an acknowledgement in the form of Schedule “B” signed by the trustee of the plan or fund. (3)Within 10 days after the transfer, the transferee of the escrow securities will file a copy of the acknowledgment with the securities regulators in the jurisdictions in which the Issuer is a reporting issuer. 5.6Effect of Transfer Within Escrow After the transfer of escrow securities within escrow, the escrow securities will remain in escrow and released from escrow under this Agreement as if no transfer has occurred on the same terms that applied before the transfer. The Escrow Agent will not deliver any share certificates or other evidence of the escrow securities to transferees under this Part 5. PART 6 BUSINESS COMBINATIONS 6.1Business Combinations This Part applies to the following (business combinations): (a)a formal take-over bid for all outstanding equity securities of the Issuer or which, if successful, would result in a change of control of the Issuer (b)a formal issuer bid for all outstanding equity securities of the Issuer (c)a statutory arrangement (d) an amalgamation (e)a merger (f) a reorganization that has an effect similar to an amalgamation or merger 6.2Delivery to Escrow Agent You may tender your escrow securities to a person or company in a business combination.At least five business days prior to the date the escrow securities must be tendered under the business combination, you must deliver to the Escrow Agent: (a)a written direction signed by you that directs the Escrow Agent to deliver to the depositary under the business combination any share certificates or other evidence of the escrow securities and a completed and executed cover letter or similar document and, where required, transfer power of attorney completed and executed for transfer in accordance with the requirements of the depositary, and any other documentation specified or provided by you and required to be delivered to the depositary under the business combination; and (b)any other information concerning the business combination as the Escrow Agent may reasonably request. 6.3Delivery to Depositary As soon as reasonably practicable, and in any event no later than three business days after the Escrow Agent receives the documents and information required under section 6.2, the Escrow Agent will deliver to the depositary, in accordance with the direction, any share certificates or other evidence of the escrow securities, and a letter addressed to the depositary that 10 (a)identifies the escrow securities that are being tendered; (b)states that the escrow securities are held in escrow; (c)states that the escrow securities are delivered only for the purposes of the business combination and that they will be released from escrow only after the Escrow Agent receives the information described in section 6.4; (d)if any share certificates or other evidence of the escrow securities have been delivered to the depositary, requires the depositary to return to the Escrow Agent, as soon as practicable, any share certificates or other evidence of escrow securities that are not released from escrow into the business combination; and (e)where applicable, requires the depositary to deliver or cause to be delivered to the Escrow Agent, as soon as practicable, any share certificates or other evidence of additional escrow securities that you acquire under the business combination. 6.4Release of Escrow Securities to Depositary The Escrow Agent will release from escrow the tendered escrow securities when the Escrow Agent receives a declaration signed by the depositary or, if the direction identifies the depositary as acting on behalf of another person or company in respect of the business combination, by that other person or company, that: (a)the terms and conditions of the business combination have been met or waived; and (b)the escrow securities have either been taken up and paid for or are subject to an unconditional obligation to be taken up and paid for under the business combination. 6.5Escrow of New Securities If you receive securities (new securities) of another issuer (successor issuer) in exchange for your escrow securities, the new securities will be subject to escrow in substitution for the tendered escrow securities if, immediately after completion of the business combination: (a)the successor issuer is not an exempt issuer (as defined in section 3.2 of the Policy); (b)you are a principal (as defined in section 3.5 of the Policy)of the successor issuer; and (c)you hold more than 1% of the voting rights attached to the successor issuer’s outstanding securities (In calculating this percentage, include securities that may be issued to you under outstanding convertible securities in both your securities and the total securities outstanding.) 6.6Release from Escrow of New Securities (1)As soon as reasonably practicable after the Escrow Agent receives: (a)a certificate from the successor issuer signed by a director or officer of the successor issuer authorized to sign (i)stating that it is a successor issuer to the Issuer as a result of a business combination and whether it is an emerging issuer or an established issuer under the Policy, and (ii)listing the Securityholders whose new securities are subject to escrow under section 6.5, the escrow securities of the Securityholders whose new securities are not subject to escrow under section 6.5 will be released, and the Escrow Agent will send any share certificates or other evidence of the escrow securities in the possession of the Escrow Agent in accordance with section 2.3. (2)If your new securities are subject to escrow, unless subsection (3) applies, the Escrow Agent will hold your new securities in escrow on the same terms and conditions, including release dates, as applied to the escrow securities that you exchanged. 11 (3)If the Issuer is (a)an emerging issuer, the successor issuer is an established issuer, and the business combination occurs 18 months or more after the Issuer’s listing date, all escrow securities will be released immediately; and (b)an emerging issuer, the successor issuer is an established issuer, and the business combination occurs within 18 months after the Issuer’s listing date, all escrow securities that would have been released to that time, if the Issuer was an established issuer on its listing date, will be released immediately.Remaining escrow securities will be released in equal instalments on the day that is 6 months, 12 months and 18 months after the Issuer’s listing date. PART 7 RESIGNATION OF ESCROW AGENT 7.1Resignation of Escrow Agent (1)If the Escrow Agent wishes to resign as escrow agent, the Escrow Agent will give written notice to the Issuer. (2)If the Issuer wishes to terminate the Escrow Agent as escrow agent, the Issuer will give written notice to the Escrow Agent. (3)If the Escrow Agent resigns or is terminated, the Issuer will be responsible for ensuring that the Escrow Agent is replaced not later than the resignation or termination date by another escrow agent that is acceptable to the securities regulators having jurisdiction in the matter and that has accepted such appointment, which appointment will be binding on the Issuer and the Securityholders. (4)The resignation or termination of the Escrow Agent will be effective, and the Escrow Agent will cease to be bound by this Agreement, on the date that is 60 days after the date of receipt of the notices referred to above by the Escrow Agent or Issuer, as applicable, or on such other date as the Escrow Agent and the Issuer may agree upon (the “resignation or termination date”), provided that the resignation or termination date will not be less than 10 business days before a release date. (5)If the Issuer has not appointed a successor escrow agent within 60 days of the resignation or termination date, the Escrow Agent will apply, at the Issuer’s expense, to a court of competent jurisdiction for the appointment of a successor escrow agent, and the duties and responsibilities of the Escrow Agent will cease immediately upon such appointment. (6)On any new appointment under this section, the successor Escrow Agent will be vested with the same powers, rights, duties and obligations as if it had been originally named herein as Escrow Agent, without any further assurance, conveyance, act or deed.The predecessor Escrow Agent, upon receipt of payment for any outstanding account for its services and expenses then unpaid, will transfer, deliver and pay over to the successor Escrow Agent, who will be entitled to receive, all securities, records or other property on deposit with the predecessor Escrow Agent in relation to this Agreement and the predecessor Escrow Agent will thereupon be discharged as Escrow Agent. (7)If any changes are made to Part 8 of this Agreement as a result of the appointment of the successor Escrow Agent, those changes must not be inconsistent with the Policy and the terms of this Agreement and the Issuer to this Agreement will file a copy of the new Agreement with the securities regulators with jurisdiction over this Agreement and the escrow securities. PART 8 OTHER CONTRACTUAL ARRANGEMENTS [Intentionally left blank] PART 9 NOTICES 9.1Notice to Escrow Agent Documents will be considered to have been delivered to the Escrow Agent on the next business day following the date of transmission, if delivered by fax, the date of delivery, if delivered by hand during normal business hours or by prepaid courier, or 5 business days after the date of mailing, if delivered by mail, to the following: 12 Valiant Trust Company 600 – 750 Cambie St. Vancouver, BC V6B 0A2 Ramie Lousa (604) 681-3067 9.2Notice to Issuer Documents will be considered to have been delivered to the Issuer on the next business day following the date of transmission, if delivered by fax, the date of delivery, if delivered by hand during normal business hours or by prepaid courier, or 5 business days after the date of mailing, if delivered by mail, to the following: Pacific Therapeutics Ltd. 1023 – 409 Granville St. Vancouver, BC V6C 1T2 Douglas Unwin (604) 738-1094 9.3Deliveries to Securityholders Documents will be considered to have been delivered to a Securityholder on the date of delivery, if delivered by hand or by prepaid courier, or 5 business days after the date of mailing, if delivered by mail, to the address on the Issuer’s share register. Any share certificates or other evidence of a Securityholder’s escrow securities will be sent to the Securityholder’s address on the Issuer’s share register unless the Securityholder has advised the Escrow Agent in writing otherwise at least ten business days before the escrow securities are released from escrow.The Issuer will provide the Escrow Agent with each Securityholder’s address as listed on the Issuer’s share register. 9.4Change of Address (1)The Escrow Agent may change its address for delivery by delivering notice of the change of address to the Issuer and to each Securityholder. (2)The Issuer may change its address for delivery by delivering notice of the change of address to the Escrow Agent and to each Securityholder. (3)A Securityholder may change that Securityholder’s address for delivery by delivering notice of the change of address to the Issuer and to the Escrow Agent. 9.5Postal Interruption A Party to this Agreement will not mail a document it is required to mail under this Agreement if the Party is aware of an actual or impending disruption of postal service. PART 10 GENERAL 10.1Interpretation - “holding securities” When this Agreement refers to securities that a Securityholder “holds”, it means that the Securityholder has direct or indirect beneficial ownership of, or control or direction over, the securities. 10.2Further Assurances The Parties will execute and deliver any further documents and perform any further acts reasonably requested by any of the Parties to this Agreement which are necessary to carry out the intent of this Agreement. 10.3Time Time is of the essence of this Agreement. 13 10.4Incomplete IPO If the Issuer does not complete its IPO and has become a reporting issuer in one or more jurisdictions because it has obtained a receipt for its IPO prospectus, this Agreement will remain in effect until the securities regulators in those jurisdictions order that the Issuer has ceased to be a reporting issuer. 10.5Governing Laws The laws of British Columbia (the “Principal Regulator”) and the applicable laws of Canada will govern this Agreement. 10.6Jurisdiction The securities regulator in each jurisdiction where the Issuer files its IPO prospectus has jurisdiction over this Agreement and the escrow securities. 10.7Consent of Securities Regulators to Amendment Except for amendments made under Part 3, the securities regulators with jurisdiction must approve any amendment to this Agreement and will apply mutual reliance principles in reviewing any amendments that are filed with them. Therefore, the consent of the Principal Regulator will evidence the consent of all securities regulators with jurisdiction. 10.8Counterparts The Parties may execute this Agreement by fax and in counterparts, each of which will be considered an original and all of which will be one agreement. 10.9Singular and Plural Wherever a singular expression is used in this Agreement, that expression is considered as including the plural or the body corporate where required by the context. 10.10Language This Agreement has been drawn up in the English language at the request of all Parties. 10.11Benefit and Binding Effect This Agreement will benefit and bind the Parties and their heirs, executors, administrators, successors and permitted assigns and all persons claiming through them as if they had been a Party to this Agreement. 10.12Entire Agreement This is the entire agreement among the Parties concerning the subject matter set out in this Agreement and supersedes any and all prior understandings and agreements. 10.13Successor to Escrow Agent Any corporation with which the Escrow Agent may be amalgamated, merged or consolidated, or any corporation succeeding to the business of the Escrow Agent will be the successor of the Escrow Agent under this Agreement without any further act on its part or on the part or any of the Parties, provided that the successor is recognized as a transfer agent by the Canadian exchange the Issuer is listed on (or if the Issuer is not listed on a Canadian exchange, by any Canadian exchange) and notice is given to the securities regulators with jurisdiction. The Parties have executed and delivered this Agreement as of the date set out above. 14 Valiant Trust Company [Escrow Agent] Authorized signatory Authorized signatory Pacific Therapeutics Ltd. [Issuer] Authorized signatory Doug Unwin CEO & President Authorized signatory If the Securityholder is an individual: Signed, sealed and delivered by [Securityholder] in the presence of: Signature of Witness Name of Witness ) [Securityholder] ) ) If the Securityholder is not an individual: [Securityholder] Authorized signatory Authorized signatory 15 Schedule “A” to Escrow Agreement Securityholder Name: [ ] Securities: Class or description Number Certificate(s) (if applicable) A-1 Schedule “B” to Escrow Agreement Acknowledgment and Agreement to be Bound I acknowledge that the securities listed in the attached Schedule “A” (the “escrow securities”) have been or will be transferred to me and that the escrow securities are subject to an Escrow Agreement dated August 30, 2011 (the “Escrow Agreement”). For other good and valuable consideration, I agree to be bound by the Escrow Agreement in respect of the escrow securities, as if I were an original signatory to the Escrow Agreement. Dated at Vancouver, BC on August 30, 2011. Where the transferee is not an individual: [ ] Authorized signatory Authorized signatory Where the transferee is an individual: Signed, sealed and delivered by [ ] in the presence of: Signature of Witness Name of Witness ) [Transferee] ) ) B-1
